        Case 2:18-cr-00422-SMB Document 646 Filed 06/21/19 Page 1 of 1



 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF ARIZONA
 7
      United States of America
 8                                                          CR 18-00422-6-PHX-SRB
                    Plaintiff,
 9           v.                                                    ORDER

10    Andrew Padilla, et al.,

11                  Defendant.

12       Upon the motion of the Defendant Andrew Padilla to waive his presence and to excuse his
13 attorney from appearing at the status conference set for June 24, 2019, at 11:00 a.m., for good
14 cause shown,
15         IT IS HEREBY ORDERED granting the Defendant’s motion (Doc. 630) for the reasons
16 stated in the motion and waiving the presence of Defendant Padilla and excusing the appearance
17 of counsel for the Defendant at the status conference.
18         IT IS FURTHER ORDERED that no excludable delay under Title 18 U.S.C. § 3161
19 will occur as a result of this Order.
20                 DATED this 21st day of June, 2019.
21
22
23
24
25
26
27
28
